ORDER

PER CURIAM.
Thomas Wahl appeals from the trial court’s judgment dismissing his action against the Labor and Industrial Relations Commission. The trial court dismissed Mr. Wahl’s action for lack of jurisdiction. The trial court found that it lacked jurisdiction to consider Mr. Wahl’s challenge to section 288.210.
We have reviewed the briefs and record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).